PER CURIAM.
Frank W. Brozik, IV appeals a post-judgment order of civil contempt. Mr. Brozik has failed to provide a transcript of the final hearing or a statement of the evidence or the proceedings pursuant to Florida Rule of Appellate Procedure 9.200(b)(4). Without an adequate record, and because there is no error apparent on the face of the order itself, we affirm. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979) (“Without a record of the trial proceedings, the appellate court can not [sic] properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory.”); see Mayfield v. Mayfield, 929 So.2d 671, 672-73 (Fla. 5th DCA 2006); Poling v. Palm Coast Abstract & Title, Inc., 882 So.2d 483, 485 (Fla. 5th DCA 2004).
AFFIRMED.
ORFINGER, C.J., SAWAYA and COHEN, JJ., concur.